Order entered February 11, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00797-CV

                      IN RE JOHN THOMPSON, Relator

           Original Proceeding from the 219th Judicial District Court
                             Collin County, Texas
                     Trial Court Cause No. 219-83205-2021

                                    ORDER
                   Before Justices Schenck, Nowell, and Garcia

      Based on the Court’s opinion of this date, we DISMISS this case for want of

jurisdiction.


                                           /s/   ERIN A. NOWELL
                                                 JUSTICE